Title: To James Madison from Walter Jones, 31 October 1801
From: Jones, Walter
To: Madison, James


Dear Sir.Octr. 31st. 1801.
Having been absent from home, at the time our last weekly post arrived, I could not return an answer to your Letter, till now.
I learn, that the negro Plato, Sailed for the City in a vessel that left this part, about the 13th., & I suppose long before this, has reached his destination. Had I found him lurking through design, or unable, tho willing, to prosecute his Journey, be assured I would with pleasure have used all Suitable Means, to forward him on to you.
The prospect of Health would alone be a Sufficient Motive; but I have others of a most interesting kind, to prompt me to a removal from this part of the Country, before my utility is narrowed or destroyed by age. Two schemes & two alone present themselves. The first to remove to the Hills & persue farming as my principal, Medicine as a Secondary occupation. The Second to Settle at the Seat (or near it) of the G. Governmt. & present myself for the practice of my profession. The latter, except under very favourable Circumstances indeed, would be the alternative to me least acceptable by far, and the reflexions that occurred respecting it, after we parted occasioned some Solicitude, that I had missed an opportunity of Conversing on a Subject, even Selfish, with a person on whose good Sense & good will I could So much rely as on yours. It is probable I may yet See you next month.
Present me very kindly to your good Family, to the president & to Mr. Gallatin & Lady, and accept my warmest wishes for your Health & happiness.
Walt: Jones
 

   RC (DLC). Cover dated by Jones: “Northd. Cthouse / 31st. Octr. 1801.”


   The slave Plato had been leased by JM from Benjamin Grayson Orr in Washington on 27 July (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:482).

